 


109 HCON 253 IH: Expressing the sense of the Congress that reciting the pledge of allegiance by students attending public schools contributes to the moral foundation of our Nation and urging the Supreme Court to uphold the pledge’s constitutionality.
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 253 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Bonilla (for himself, Mr. Reyes, Mr. Norwood, Mr. Sam Johnson of Texas, Mr. McCaul of Texas, Mr. Carter, Mr. Sessions, Mr. Burgess, Mr. Fortuño, Mr. Neugebauer, Mr. Marchant, Mr. Hall, Ms. Granger, and Mr. Moran of Kansas) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that reciting the pledge of allegiance by students attending public schools contributes to the moral foundation of our Nation and urging the Supreme Court to uphold the pledge’s constitutionality. 
 
Whereas reciting the pledge of allegiance at public schools is entirely consistent with our American heritage of reinforcing our commitment to the Nation and seeking Divine guidance and protection in all of our undertakings; 
Whereas our Nation’s public schools provide a significant and long-lasting impact on the character and values developed among young people; 
Whereas lower court rulings about reciting the pledge of allegiance have placed school and community leaders in the difficult position of choosing between conflicting values, rights, and laws; 
Whereas congressional leaders have found value in beginning each legislative day with the pledge of allegiance; 
Whereas statements of national loyalty and the reaffirmation of national loyalty nurture pride in being a United States citizen; 
Whereas reciting the pledge of allegiance in public schools is entirely consistent with our American heritage; 
Whereas belief in a Supreme Power and the virtue of seeking strength and protection from that Power is prevalent throughout our national history, and inscribed on our currency; and 
Whereas reinforcing our commitment to the Nation and seeking Divine guidance and protection in all of our undertakings reflects the American values of charity and fortitude: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the national pledge of allegiance recited by public school students is constitutional under the First Amendment to the Constitution; and 
(2)the Supreme Court, accordingly, should uphold the constitutionality of such practices. 
 
